DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 09/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 is not found in the specification including “adjust a median threshold towards the goal threshold”.
Claim Objections
Claim 3 is objected to because of the following informalities:  The phrase “base on the trend” should be changed to “based on the trend”.
Claim 11 is objected to because of the following informalities:  The phrase “of GIF” should be changed to “or GIF”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 recite the limitations "the haptic signal" and “the visual signal” which are not found in claims 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recite the limitations "the electrode" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 makes mention of sensors but not electrodes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites measure and record a measured heart rate variability of the user based on the digital signals and to transmit the activation signal, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a memory, a processor, a sensor), output system, notification signal, activation signal, electrical signal, feedback criteria, and record an HRV do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The memory and processor components are directed to generic computer components that amount to simply implementing the abstract idea on a computer; the sensor is a data-gathering component that is required to obtain the data used in the abstract idea and is insignificant extra-solution activity; and the additional steps of obtaining notification signals, activation signals, electrical signals, feedback criteria, and record an HRV are additional mathematical concepts (i.e. abstract ideas).The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and record HRV, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d).
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a device (i.e. machine) and thus meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claim 1 the following step is an abstract idea:
“receive digital signals associated with the electrical signals produced by the sensors, measure and record a measured heart rate variability of the user”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could record HRV using electrical signals .
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claim 1 the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “a memory”, “housing”, ”output system”, and “a processor” are recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “notification signal”, “activation signal”, “feedback criteria”, “digital signal” and “electrical signal” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “sensors” are routine means for collecting heart information/data;
Step 2B – significantly more/inventive concept
The additional elements of claim 1 when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, electronic device, memory, and processor, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional. 
Dependent claims 2-11 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1 and 10. The dependent claim limitations are directed to adjust a threshold for a trend (claims 2-4), components (claims 6-7), notification signal (claims 8-11), and time (claim 5), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-11 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie (US 2017020444)(Hereinafter Lurie).
Regarding claim 1, Lurie teaches a heart rate variability notification device for a user ([0027] “alerts to the user through a smart watch, smart tablet, or smart phone. As shown in a wellness window 210 of the user interface, the user has an option to configure a notification when heart rate variability”), the device comprising: 
an output system configured to transmit a notification signal perceptible by the user based on the output system receiving an activation signal ([[0027] lines 1-5 “the user interface can be part of an application that runs on a smart device that, in turn, enables the user to configure a variety of parameters to control the transmission of notifications, “nudges,” and alerts to the user through a smart watch, smart tablet, or smart phone.” Where the alert is the activation signal that tells [0106] lines 2-3 “that a particular physiological signal has reached criteria.”); 
a plurality of sensors configured to produce electrical signals based on electrical activity of the user's heart ([0144-0146] “the physiological sensors include electroencephalograms (EEG), electromyography (EMG), electrocardiography (ECG), heart rate variability (HRV), respiratory sinus arrhythmia (RSA), respiration, blood pressure, temperature, peripheral saturation of oxygen (SpO2), weight, and skin conductance/resistance [0146] a sensor such as an accelerometers and gyrometer collects data” An ECG, EMG, HRV and the listed signals are all electrical signals based on activity of the user’s heart.); 
a housing sized and configured to be worn by the user ([0206] lines 4-7 “smart watch or some other smart device with integrated or external physiological sensors like a heart rate monitor worn by an individual” or Fig. 3(310)); 
a memory housed by the housing wherein the memory is configured to store heart rate variability notification criteria ([0113] lines 1-3 “Typically, the data received by the smart device is immediately displayed for viewing and feedback. As an option, the data is stored into memory.” Such data includes [0103] line 1 “Heart rate variability criteria data”); and 
a processor housed by the housing and coupled to the plurality of sensors and the output system and the memory ([0048] lines 1-2 “As discussed, the computing system 800 can include a processor 820, a memory” and [0040] lines 1-3 “FIG. 7 illustrates a computing system that, in whole or in part, can be part of one or more of the electronic devices (e.g., physiological sensor device”), the processor configured to receive digital signals associated with the electrical signals produced by the sensors ([0203] lines 65-72 “the physiological threshold value [digital signal] with contextual information for the event for ongoing monitoring. In some embodiments, the first electronic device is a physiological sensor device configured with a sensor selected from the group consisting of an electroencephalogram (EEG) sensor, electromyography (EMG) sensor, an electrocardiography (ECG) sensor, a heart rate variability (HRV) sensor” All these sensors produce electrical signals from the heart. For example, an ECG sensor measures the electrical potential of the heart.), the processor configured to measure and record a measured heart rate variability of the user based on the digital signals and to transmit the activation signal to the output device based on whether the measured heart rate variability satisfies the heart rate variability feedback criteria ([0037] lines 22-23“record and display the physiological parameter corresponding to the physiological threshold value. “ [0101] lines 5-7 “feedback algorithms to allow for immediate feedback based on any one or more of the following criteria:” and [0103] “Heart rate variability criteria data such as heart rate too fast; heart rate too slow; no heart rate; irregular heart rate; low, moderate, or high HRV; and rMSSD HRV.”), the processor configured to modify the heart rate variability feedback criteria based on the measured and recorded heart rate variability ([0101] lines 5-7 “feedback algorithms to allow for immediate feedback based on any one or more of the following criteria:” [0123] lines 1-5 “A view into the data for the healthcare provider allows the healthcare provider to see changes in weight, heart rate, blood pressure, respiration rate, HRV, and/or other health measures, as well as create thresholds and goals that allow for the improvement of the user's health.”).
Regarding claim 3, Lurie teaches wherein the memory is further configured to store heart rate variability data as stored heart rate variability data and wherein the processor is further configured to determine a trend based on the stored heart rate variability data and to modify the heart rate variability feedback criteria base on the trend ([0113] “Typically, the data received by the smart device is immediately displayed for viewing and feedback. As an option, the data is stored into memory.” Such data includes [0103] line 1 “Heart rate variability criteria data” [0101] lines 1-5 “feedback algorithms to allow for immediate feedback [modification] based on any one or more of the following criteria:” [0124] Data views include trends and graphs allowing for the healthcare providers to see trends in the health of the user. Immediate feedback is the modification of criteria.).
Regarding claim 4, Lurie teaches wherein the memory is further configured to store previously measured heart rate variability as stored heart rate variability data and wherein the processor is further configured to determine a trend based on the stored heart rate variability data and the measured heart rate variability and to adjust the activation signal to subsequently adjust the notification signal based on the trend (Fig. 4 (420) and [0031] lines 11-19 “As shown in wellness data window 420, the user's heart rate variability data can be displayed for over 24 hours of continuous monitoring. Included is the ability to tag a particular event that occurs (e.g., feeling angry) allowing that event to be correlated to one or more physiological readings at the time (e.g., blood pressure, pulse). As shown in respiration rate data window 430, a trend of respiration rate over 24 hours can be displayed.” [0037] lines 11-15 “the user (or a healthcare professional) can choose [adjust] a type of notification (e.g., vibratory notification, auditory notification, visual notification, etc.) should a physiological parameter corresponding to the physiological threshold value exceed the physiological threshold value.”).
Regarding claim 6, Lurie teaches wherein the housing comprises a band and clasp configured to be worn around a wrist of the user ([0029] line 1 “As shown in FIG. 3, example smart devices such as smart watch 310” and [0143] lines 5-7 “accessories such as wrist bands,” Smart watches worn on a wrist must have a clasp for adjustment onto the user’s wrist.).
Regarding claim 7, Lurie teaches wherein the housing additionally comprises a screen ([0048] lines 1-4 “As discussed, the computing system 800 can … a display screen,”).
Regarding claim 8, Lurie teaches wherein the notification signal is selected from the group consisting of a haptic signal, an auditory signal or a visual signal ([0140] “feedback in the form of tactile, auditory, or visual feedback”.).
Regarding claim 9, Lurie teaches wherein the haptic signal is a vibration ([0085] line 4 “tactile vibration from the smart device.”).
Regarding claim 10, Lurie teaches wherein the visual signal is displayed on the screen. ([0085] lines 2-3 “display data along with preprogrammed feedback. Feedback can be in the form of visual”).
Regarding claim 11 Lurie teaches wherein the visual signal consists of an image, message, inspirational quote, of GIF ([0029] lines 5-6 “a message in the form of a notification can appear on the smart watch”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 20170020444)(Hereinafter Lurie) as applied to claim 1 above, and further in view of Kleckner et al. (WO 2016011033)(Hereinafter Kleckner).
Regarding claim 2, Lurie teaches wherein the memory is further configured to store a goal threshold associated with the heart rate variability feedback criteria and wherein the processor is further configured to … transmit the activation signal to activate the output device if the measured heart rate variability does not satisfy the median threshold ([0123] lines 1-4 “A view into the data for the healthcare provider allows the healthcare provider to see changes in weight, heart rate, blood pressure, respiration rate, HRV, and/or other health measures, as well as create thresholds and goals that allow for the improvement of the user's health.” and [0107] “Feedback includes programmed thresholds set on the smart device that trigger visual, audio, or tactile feedback in the form of audio, tactile, and visual nudges, reminders, and alerts. The immediate feedback cues the user to their physiological activity as displayed on a smart device (e.g., fast and shallow breathing, fast and/or normal heart rate). The feedback increases situational awareness of events that cause physiological arousal.” This shows the activation signal activating to the output device to show the notification upon a non-satisfactory HRV.). However, Lurie does not teach that the median threshold is adjusted to a goal threshold if HRV satisfies the median threshold. Kleckner teaches an automatically adjustable threshold based on deviations in ST elevations or pre-ventricular contractions due to a change in HVR based on a patient experiencing an arrythmia or cardiac electrogram change (Pg. 15 lines 16-19). There must have been a satisfied threshold met to identify such a patient experiencing an arrythmia. Based on the structure of the sentence and broadest reasonable interpretation of the phrase, “to adjust a median threshold toward the goal threshold if the measured heart rate variability satisfies the median threshold”, the condition can be taken that HRV of  the median threshold has reached the goal threshold to satisfy the new threshold. That is to say, the original median threshold did not require to be reached by the HRV in order to adjust the median threshold to the goal threshold, and thus the median threshold has been satisfied post-adjustment. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heart rate variability notification device of Lurie with an adjustment of a median threshold to a goal threshold to satisfy a median threshold, because Kleckner teaches that this modification is due to a change in HVR based on a patient experiencing an arrythmia or cardiac electrogram change. Therefore claim 2 is obvious over Lurie and Kleckner.
Regarding claim 5, claim 4 is anticipated by Lurie as indicated above. Lurie teaches the claim limitations as disclosed in detail above, but fails to explicitly state that the system uses time domain or frequency domain calculations. Regarding claim 5, Kleckner teaches an evaluation of HRV intervals through a calculation of time domains based on weight factors that could be multiplied based on the evaluation time to adjust the evaluation based on their weight and importance (Pg. 24 lines 27-35). Because claims 1 and 4 mentions the use of the sensors, it will be assumed that “the electrodes” are sensors that are associated with the signals. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heart rate variability notification device of Lurie with a time domain calculation because Kleckner teaches that this modification allows to adjust the evaluation based on their weight and importance. Therefore claim 5 is obvious over Lurie and Kleckner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jong et al. (WO 2019164126), Raymann et al. (US 20170094046), and Vardas (US 10517531)(IDS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSSA HADDAD/	Examiner, Art Unit 3792                      
                               

/Jennifer Pitrak McDonald/               Supervisory Patent Examiner, Art Unit 3792